

114 S2360 ES: Omnibus Territories Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 2360IN THE SENATE OF THE UNITED STATESAN ACTTo improve the administration of certain programs in the insular areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Omnibus Territories Act of 2015.
 2.Resettlement and relocation for the people of BikiniThe matter under the heading trust territory of the pacific islands under the heading Office of territorial affairs under the heading department of the interior in chapter VIII of title I of the Supplemental Appropriations Act, 1982 (Public Law 97–257; 96 Stat. 840), is amended by striking the first proviso and inserting Provided, That such funds, including funds provided pursuant to the Department of the Interior and Related Agencies Appropriations Act, 1989 (Public Law 100–446; 102 Stat. 1774), shall be available for the relocation and resettlement of the Bikini people living on Kili and Ejit Islands, on the condition that the Secretary of the Interior submits to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a resettlement plan developed in coordination with the Bikini Atoll leadership: Provided further, That for any fiscal year, annual expenditures from the Resettlement Fund established by this section and pursuant to the Department of the Interior and Related Agencies Appropriations Act, 1989 (Public Law 100–446; 102 Stat. 1774) may not exceed an amount that is greater than 90 percent of the average annual earnings of the Fund for the preceding 5 years unless for resettlement purposes outside of the Marshall Islands:.
 3.Reliable air service in American SamoaSection 40109(g) of title 49, United States Code, is amended— (1)in paragraph (2), by striking subparagraph (C) and inserting the following:
				
 (C)review the exemption at least every 30 days (or, in the case of exemptions that are necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a, at least every 180 days), to ensure that the unusual circumstances that established the need for the exemption still exist.; and
 (2)by striking paragraph (3) and inserting the following:  (3)Renewal of exemptions (A)In generalExcept as provided in subparagraph (B), the Secretary may renew an exemption (including renewals) under this subsection for not more than 30 days.
 (B)ExceptionAn exemption that is necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a, may be renewed for not more than 180 days.
 (4)Continuation of exemptionsAn exemption may continue for not more than 5 days after the unusual circumstances that established the need for the exemption cease..
			4.Drivers' licenses and personal identification cards
 (a)Definition of StateSection 201(5) of the REAL ID Act of 2005 (49 U.S.C. 30301 note; Public Law 109–13) is amended by striking the Trust Territory of the Pacific Islands,.
 (b)Evidence of Lawful StatusSection 202(c)(2)(B) of the REAL ID Act of 2005 (49 U.S.C. 30301 note; Public Law 109–13) is amended—
 (1)in clause (viii), by striking or at the end; (2)in clause (ix), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (x)is a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau who has been admitted to the United States as a nonimmigrant pursuant to a Compact of Free Association between the United States and the Republic or Federated States..Passed the Senate September 29, 2016.Secretary